Case 5:18-cv-00920-G Document 49-16 Filed 06/03/19 Page 1of1

 

From: Rachelle Soto <rachellespen@gmail.com>
Sent: 7/11/2018 3:43:59 PM -0500

To: Bethany Burke <bethany@blushingbooks.com>
Subject: Zoey's books are back.

Her books are back up on iBooks:

https://itunes.apple.com/us/book/crave-to-conquer/id1321129224?mt=11&ign-
mpt=u0%3D4

They are also on Kobo and Google Play.

And I'm super mad (not at you, at this fucked up situation). Can we please send out DMCA
Takedown notices to these people. Also, what are we going to do about Amazon?

Help!

SOTO_001147
